           Case 1:21-cr-00164-RCL Document 18-1 Filed 04/13/21 Page 1 of 2




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia


                                                         Judiciary Center
                                                         555 Fourth St., N.W.
                                                         Washington, D.C. 20530


                                                      April 13, 2021

H. Heather Shaner, Esq.
1702 S Street NW
Washington, DC 20009

       Re:      United States v. Anna Morgan-Lloyd
                Case No. 21-CR-164 (RCL)

Dear Counsel:

       Enclosed as preliminary discovery in this case are six compact discs that contain the
following materials:

   •   Recorded Interview of Anna Morgan-Lloyd: Three discs bearing Bates numbers AML-
       00001 – AML-00003;
   •   Recorded Interview of Dona Sue Bissey: Two discs bearing Bates numbers AML-00004 –
       AML-00005; and
   •   Extraction Report for Phone of Dona Sue Bissey: One disc bearing Bates number AML-
       00006.
   In addition, I have uploaded on USAFX, the following materials:
       •     302 from Interview of Anna Morgan-Lloyd;
       •     Advice of Rights for Morgan-Lloyd;
       •     Consent to Search for Morgan-Lloyd;
       •     302 from Interview of Dona Sue Bissey;
       •     Advice of Rights for Bissey;
       •     Attachments from the Interview of Bissey;
       •     A sketch from the Interview of Bissey;
       •     Social Media Screenshots for Bissey and Morgan-Lloyd.
         Case 1:21-cr-00164-RCL Document 18-1 Filed 04/13/21 Page 2 of 2




    Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

        The discovery contained on the discs is unencrypted. Please contact me if you have any
issues accessing the information, and to confer regarding pretrial discovery as provided in Fed. R.
Crim. P. 16.1.

       This material is subject to the terms of the Protective Order issued in this case.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant intends to call to testify at any hearing or trial.
See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant with
materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant provide the government with the appropriate written notice if defendant
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                       Sincerely,



                                                       Joshua S. Rothstein
                                                       Assistant United States Attorney
Enclosure(s)
cc:

                                                   2
